DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 18, 2022.  Claims 1, 4-5, 8, 11-12, 15 and 17-18 have been amended.  Claims 1-20 are pending and have been examined in this application.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recite the limitation “presenting, by the one or more processors, a recommendation of the additional social media accounts to reach out to and a context insofar as to one or more recent activities based on the first order of priority, wherein the recommendation is in a form of a confidence score for each social media account, and wherein the confidence score represents a likelihood of receiving an acceptance of a request of a user to connect,” for which there is no support in the original disclosure.  The specification states that “output data 416 from the fully connected layers may be representative of a recommendation for making a social media connection. This model output data may be in the form of a confidence score or probability for each resulting social media account representing the likelihood of receiving an acceptance of the user's request to connect” [0066].  This does not describe how a confidence score is able to represent a likelihood of receiving an acceptance of a request of a user to connect.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.  Claims 2-7; 9-14 and 16-20 by being dependents of claims 1, 8 and 15 respectively are rejected accordingly.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: obtaining, first profile data corresponding to a first social media account and additional profile data corresponding to additional social media accounts; converting, by the one or more processors, a first set of content of the first profile data into a first unique identifier and a second set of content of the additional profile data into additional unique identifiers; determining, overlap scores between the first unique identifier and each of the additional unique identifiers, wherein the overlap scores represent a degree of commonality between the first unique identifier and each of the additional unique identifiers; prioritizing, the additional social media accounts based on a first order of priority; and presenting a recommendation of the additional social media accounts to reach out to and a context insofar as to one or more recent activities based on the first order of priority, wherein the recommendation is in a form of a confidence score for each social media account, and wherein the confidence score represents a likelihood of receiving an acceptance of a request of a user to connect.  These limitations, entail managing personal behavior or relationships between people, including social activities and following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea by a computer.  In particular the claim recites the additional elements referring to, by one or more processors; by the one or more processors; by the one or more processors; by the one or more processors; by the one or more processors, which are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the one or more processors, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-7, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication 2019/0065598) in view of Jang (US Publication 2021/0409354).
	Regarding Claims 1, 8 and 15, Zhou discloses a system and methods comprising:
	 one or more processors; Zhou [0076];
	one or more computer readable storage media; Zhou [0078];
	program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors; Zhou [0084];
	obtaining, by one or more processors, first profile data corresponding to a first social media account and additional profile data corresponding to additional social media accounts; Zhou [Abstract: Similar Profiles Engine identifies respective profile data, of one or more candidate member accounts in a social network service; 0014: receives, as input, profile data of a SNS member account and returns a list of other SNS member accounts];
	converting, by the one or more processors, a first set of content of the first profile data into a first unique identifier and a second set of content of the additional profile data into additional unique identifiers; Zhou [0053: similar profiles engine receives a query to the system in the form of a target member account identifier. Based on the target member account identifier, the similar profiles engine converts the received query into a rewritten query based on the profile data of the target member account; 0055: similar profiles engine includes the member account identifiers in a short-list of member accounts that will be utilized in a scoring phase];
	determining, by the one or more processors, overlap scores between the first unique identifier and each of the additional unique identifiers; Zhou [0016: a short-list of member accounts that are likely to be similar to the target member account is generated, and then each short-list member account is assigned a score value according to various similarity measures];
, wherein the overlap scores represent a degree of commonality between the first unique identifier and each of the additional unique identifiers; 0013: similar profiles engine calculates a similarity score between each respective candidate member account and the target member account; 0057: performs a scoring phase to score each of the short-listed member accounts according to a scoring model. Such scoring is performed because the short list is retrieved from the inverted index against minimal filtering constraints, and further additional filtering allows for the identification of candidate member accounts that are the most similar (or most relevant) to the target member account];
	prioritizing, by the one or more processors, the additional social media accounts based on a first order of priority; Zhou [0014: member accounts are presented in a listing and ordered in decreasing measure of similarity with respect to the target member account];
	Zhou does not specifically disclose, and presenting, by the one or more processors, a recommendation of the additional social media accounts to reach out to and a context insofar as to one or more recent activities based on the first order of priority, wherein the recommendation is in a form of a confidence score for each social media account, and wherein the confidence score represents a likelihood of receiving an acceptance of a request of a user to connect.  This is disclosed by Jang [0108: information processing system calculate an importance score of each recommended users based on the relevance information between the first user and the recommended users, and determine a priority to expose the recommended user in the recommended friend list based on the calculated importance score; example, the importance score of the recommended user may be calculated based on at least one of conversation between the first user and the recommended user, the activity score of the group chat room that includes the first user; 0110: a recommendation ranking may be determined based on the relevance information between users, such that a user with a high probability that the first user would add as a friend may be displayed at the top of the recommended friend list].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Zhou with the teachings from Jang with the motivation to provide a way to quickly check the relevance between a first user and other recommended users, so as to easily determine whether or not to add them as a friend.  Jang [0113].
	Regarding Claims 2 and 9, Zhou discloses, wherein the first order of priority prioritizes the overlap scores from a highest overlap score to a lowest overlap score.  Zhou [0061: the displayed candidate member accounts may be ordered based on respective similarity scores from highest to lowest].
	Regarding Claims 3 and 10, Zhou discloses, wherein the first profile data and the additional profile data each comprise one or more profile data fields comprising at least one of profile information, status updates, posted content, event information, group information, message data, and site interaction activity. Zhou [0032: the member who is following may receive status updates or other messages published by the member being followed, or relating to various activities undertaken by the member].
	Regarding Claims 4, 11 and 17, Zhou discloses, wherein converting the first set of content of the first profile data into the first unique identifier further comprises: 
	extracting, using a natural language processing (NLP) engine, the first profile data from the one or more profile data fields; Zhou [0041: regression coefficients may be learned through a supervised learning technique from data collected (such data representing a member account profiles selected from a search result listings presented to one or more searching member accounts); 0064: Similar Profiles Engine populates the inverted index query with at least one instances of types of profile data of the target member account];
	processing, using the NLP engine, the first profile data to output a first set of insights; Zhou [the scoring model contains one or more features, such as similarity between skill identifiers, profile summary sections, educational degrees obtained, etc. The scoring model contains coefficients for each of the features which implies the relative importance learned for each of the features];
	and generating, using the NLP engine, a first fingerprint as a first collection of the first set of insights.  Zhou [0065:  Similar Profiles Engine identifies a first inverted index filter that matches a first pre-selected type of profile data included in the inverted index query (country code "United States"). The Similar Profiles Engine identifies in the inverted index one or more candidate member accounts that map to the first inverted index filter. That is, the Similar Profiles Engine identifies member account identifiers listed in relation to the first index filter].
	Regarding Claims 5, 15 and 18, Zhou discloses, wherein converting the second set of content of the additional profile data into the additional unique identifiers further comprises: 
	extracting, using a natural language processing (NLP) engine, the additional profile data from the one or more profile data fields; Zhou [0051: inverted index is implemented and utilized for the Short List phase of the Similar Profiles Engine; maps a potential search term to a list of member account identifiers that each have that potential search term in their respective profile data; 0053: example, a rewritten query populated with portions of profile data of the target member account, such as “‘US’ and ‘software engineers’ and ‘Java,’” instructs a machine to retrieve member accounts, from the inverted index, that, based on their respective profile data, represent users who “are in the US and are software engineers and are skilled in Java];
	processing, using the NLP engine, the additional profile data to output additional sets of insights; Zhou [the scoring model contains one or more features, such as similarity between skill identifiers, profile summary sections, educational degrees obtained, etc. The scoring model contains coefficients for each of the features which implies the relative importance learned for each of the features];
	and generating, using the NLP engine, additional fingerprints as additional collections of the additional sets of insights.  Zhou [0065:  Similar Profiles Engine identifies a first inverted index filter that matches a first pre-selected type of profile data included in the inverted index query (country code "United States"). The Similar Profiles Engine identifies in the inverted index one or more candidate member accounts that map to the first inverted index filter. That is, the Similar Profiles Engine identifies member account identifiers listed in relation to the first index filter; 0066: the Similar Profiles Engine identifies additional member account identifiers listed in relation to the second index filter, thereby representing that those additional member account identifiers are for candidate member accounts with profile data that includes the job title of “Software Engineer”].
	Regarding Claims 7, 14 and 20, Zhou discloses, further comprising: 
	identifying, by the one or more processors, the one or more profile data fields that were used in determining the overlap scores between the first unique identifier and the additional unique identifiers; Zhou [0016: executes a machine learning algorithm during the Scoring phase where each score value is determined based on pre-defined features (and their corresponding coefficients) that are present in member account pairs; 0048: the scoring model contains one or more features, such as similarity between skill identifiers, profile summary sections, educational degrees obtained, etc.];
	and displaying, by the one or more processors, the additional sets of insights corresponding to the one or more profile data fields used in determining the overlap scores with the associated additional social media accounts.  Zhou [0051: user who views a target member profile, can also be presented with identifiers of one or more candidate member accounts that have profiles that are similar to the target member profile; 0025: inverted index filer may be based on a single skill tag rather than a combination of skill tags. The list of member identifiers is stored in the inverted index in association with the inverted index filter].
	Regarding Claim 16, Zhou discloses, wherein the first profile data and the additional profile data each comprise one or more profile data fields comprising at least one of profile information, status updates, posted content, event information, group information, message data, and site interaction activity, wherein the first order of priority prioritizes the overlap scores from a highest overlap score to a lowest overlap score.  Zhou [0032: the member who is following may receive status updates or other messages published by the member being followed, or relating to various activities undertaken by the member; 0061: the displayed candidate member accounts may be ordered based on respective similarity scores from highest to lowest.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication 2019/0065598) in view of Jang (US Publication 2021/0409354) in further view of Newhouse (US Publication 2020/0327500).
A.	In regards to Claims 6, 13 and 19, Zhou does not specifically disclose, wherein determining the overlap scores further comprises: determining, by the one or more processors, a degree of overlap between the first unique identifier and each of the additional unique identifiers based on a number of n-grams comparisons.  This is disclosed by Newhouse [0172: relevance score computed based on natural language semantic similarity, e.g., looking for common keywords/phrases, vector closeness of vector representations of content items or content item portions, (i.e. n-grams) employing machine learning models to gauge similarity between language snippets)].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Zhou/Jang with the teachings from Newhouse with the motivation to determine whether there is some overlap between a currently selected project and/or the user and candidate suggested members, and based on the overlap provide the candidate member suggestion as a member suggestion to a client device.  Newhouse [0133].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the amended claim is not directed to a judicial exception.  The Examiner respectfully disagrees.  The claim as a whole is directed to the abstract grouping of Certain Methods of Organizing Human Activity because it comprises managing personal behavior or relationships between people, including social activities and following rules or instructions. 
	Applicant argues that the claims integrate the abstract idea in a practical application that uses the abstract idea in a manner that imposes a meaningful limit on the abstract idea.  The Examiner respectfully disagrees.  The limitation “presenting, by the one or more processors, a recommendation of the additional social media accounts to reach out to and a context insofar as to one or more recent activities based on the first order of priority, wherein the recommendation is in a form of a confidence score for each social media account, and wherein the confidence score represents a likelihood of receiving an acceptance of a request of a user to connect” is not an additional element that integrates the abstract idea into a practical application but rather an abstract idea in and of itself.  The recitation is directed to social activities, entailing the management of personal behavior or relationships between people; as well as Mathematical Concepts by manipulating data through mathematical relationships.
	Applicant submits that the claims amount to significantly more as the amended claim 1 includes specific limitations other than what is well-understood, routine, conventional activity.  The Examiner respectfully disagrees.  As shown above the recited limitation is a part of the abstract idea and therefore does not amount to significantly more.  Even assuming arguendo, the limitation was not well-understood, routine, conventional, it would still not be eligible because even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but were considered by the Supreme Court to be judicial exceptions.  See MPEP 2106.04.I.  
	Nonetheless, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, based on the foregoing, the 35 U.S.C. § 101 rejection has not been overcome by the Applicant.
B.	Applicant’s arguments regarding the 35 U.S.C. § 102 rejection are moot in view of the new grounds of rejection.   
C.	Applicant’s arguments regarding independent claims 8 and 15 are rejected accordingly to independent claim 1.  Applicant’s arguments regarding the dependent claims are rejected accordingly to independent claims 1, 8 and 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Rithwik Kukunuri (Logistic Regression and its applications in Natural Language Processing) teaches Logistic Regression in Natural Language Processing.
b)	Anders et al. (Inverted indexing for cross-lingual NLP) discloses Inverted indexing as a Natural Language Processing model.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622a



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).